Citation Nr: 0007856	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a rash, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for abdominal 
disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for joint disability, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for hair loss, to 
include as due to undiagnosed illness.

7.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969 and from November 1990 to May 1991, including 
service in the Southwest Asia theater of operations.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  The claims for service connection for hypertension, 
headaches, a rash, abdominal disability, and joint 
disability, to include as due to undiagnosed illness, are not 
plausible.

2.  The claim for service connection for hair loss disability 
is plausible.

CONCLUSIONS OF LAW

1.  The claims for service connection for hypertension, 
headaches, a rash, abdominal disability, and joint 
disability, to include as due to undiagnosed illness, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hair loss disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence of arthritis or hypertension may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.317 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The veteran's service medical records for both periods of 
service show no complaints or diagnosis of hypertension, 
headaches, a rash, an abdominal disability, a joint 
disability, or hair loss, and there is no other 
contemporaneous medical evidence of chronic disability prior 
to 1993.  VA outpatient records show elevated blood pressure 
readings in January 1993, with mild hypertension diagnosed in 
VA outpatient records dated in November 1994.  The diagnoses 
on VA hospitalization in November 1994 was vascular 
headaches, acanthosis nigricans, joint arthritis, and mild 
essential hypertension; it was also noted during this 
hospitalization that a gastrointestinal X-ray series showed 
probable gastroesophageal reflux.  On VA examinations in 
October 1995, no active skin disorder, joint deformity, or 
hypertension was found.  Although an upper gastrointestinal 
X-ray series was unremarkable, the gastrointestinal diagnosis 
was gastroesophageal reflux disease.  Other diagnoses in 
October 1995 were history of acanthosis nigricans; history of 
intermittent pruritic dermatitis; history of degenerative 
joint disease of the right acromioclavicular, right knee, and 
right first metatarsophalangeal; mild essential hypertension, 
by history; and history of vascular headaches.  Gastritis was 
noted in VA outpatient records dated in October 1998.  

Although there is no medical evidence of disability 
manifested by hair loss, hair loss is a matter susceptible to 
lay observation.  There is no medical evidence linking this 
claimed disability to a known clinical diagnosis.  The 
veteran's statements to the effect that he has a disability 
manifested by hair loss and the absence of medical evidence 
indicating that the hair loss is due to a known clinical 
diagnosis are sufficient to well ground this claim. 

With respect to the other claimed disabilities, there is no 
medical evidence suggesting the presence of any of the 
claimed disabilities within a year of the veteran's final 
service discharge or suggesting that any of the claimed 
disabilities are etiologically related to service.  The 
medical evidence documenting the presence of the other 
claimed disabilities shows that the disabilities have been 
attributed to known clinical diagnoses.  Therefore, the Board 
must conclude that these claims are not well grounded.  





ORDER

Entitlement to service connection for hypertension, 
headaches, a rash, an abdominal disability, and joint 
disability, to include as due to undiagnosed illness, is 
denied.

The Board having determined that the claim for service 
connection for hair loss disability is well grounded, the 
appeal is granted to this extent.


REMAND

As noted above, the Board has found the veteran's claim for 
service connection for hair loss disability to be well 
grounded.  The Board is also of the opinion that the claim 
for an evaluation in excess of 30 percent for PTSD is well 
grounded.  VA has a duty to assist the veteran in the 
development of the facts pertinent to his well-grounded 
claims.  See 38 U.S.C.A. § 5107(a).

The record reflects that the veteran has not been provided a 
VA examination to determine the etiology of any hair loss 
disability present, and the record does not contain any other 
medical evidence addressing the etiology of this claimed 
disability. 

The Board also notes that the VA Schedule for Rating 
Disabilities (Rating Schedule) was substantially revised with 
respect to mental disorders, effective November 7, 1996.  
However, the most recent scheduled VA psychiatric evaluation 
on file was in October 1995.  Consequently, the Board finds 
that the veteran's PTSD has not been adequately evaluated by 
a physician under the revised criteria.  

Based on the above, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file, to include all 
indicated VA records.

2.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
severity of his service-connected PTSD.  
The claims files, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the new schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.  To the extent possible, the 
manifestations of the veteran's PTSD 
should be distinguished from those of any 
other psychiatric disorders found to be 
present.  The examiner should also 
provide a GAF score with an explanation 
of the significance of the score 
assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

3.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any hair loss 
disability present.  The claims files, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  If the veteran is found to 
have a disorder manifested by hair loss, 
the examiner should specifically describe 
the disorder and indicate whether it is 
due to a known clinical diagnosis.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the hair loss disability is 
etiologically related to service.  The 
rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues on 
appeal.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



